Dissenting Opinion.
Roby, O. J.
Appellant sues to recover damages on account of personal injuries alleged to have been caused by the negligence of appellee. The second paragraph of appellee’s answer was as follows:
“The defendant, Citizens Street Railroad Company, for further answer to the complaint of the plaintiff says that heretofore on the 4th day of January, before the filing of this suit, this defendant and the plaintiff entered into an agreement in writing in the words and figures following,: *669[The writing is correctly set out in the main opinion.] And the defendant says that by reason of the premises the plaintiff then and there released the defendant from any and all liability on account of the matters and things alleged in his complaint, and that said plaintiff has and retains the sum of money mentioned in said contract, and said contract is now, and was at the time of filing this suit, and has been continuously since its execution, in full force and effect. Wherefore,” etc.
To this answer a reply in two paragraphs was filed, and demurrers thereto sustained, which action of the court is assigned as error, and presents the only question for decision. The rule that a bad reply is good enough for a bad answer renders further reference to the replies unnecessary. Board, etc., v. Stock (1894), 11 Ind. App. 167, 171.
The cause of action stated in the complaint is personal to the appellant. The right asserted is a several one, in which no other individual has or can have any share. Whether the liability of the promisors is joint or several depends upon the intention of the parties as ascertained from the contract by the ordinary rules of construction. Prima facie the liability of two or more persons on the same contract is a joint liability. Words which indicate the common assumption of an obligation strengthen this inference. Eller v. Lacy (1894), 137 Ind. 436; Barnett v. Juday (1871), 38 Ind. 86; Taylor v. Reger (1897), 18 Ind. App. 466, 63 Am. St. 352; 2 Page, Contracts, §1132.
The release set up in appellee’s answer is in terms the joint release of the five parties named, and discharges any joint right of action which they may have or claim against appellee on account of injuries supposed or claimed to have been suffered by them. The instrument does not purport to discharge the liability asserted in the complaint. The $40 paid, was paid in solido, a fact which, if there were any uncertainty — which there is not — as to the release being joint or several, would require it to be construed as a *670joint release. 1 Parsons, Contracts (9th ed.), 19. The instrument must be interpreted so as to arrive at and carryout the intention of the contracting parties. Such intention is deduced from the language _ used. It is given, when possible, its literal meaning, but the attached words, which clearly appear by the consideration of the. contract as a whole not to accord with the intention of the parties, may be disregarded. Landwerlen v. Wheeler (1886), 106 Ind. 523. In the case cited, subscriptions for building a church were held, by reference to the face of the paper, to be several, as they were clearly intended to be.
There is nothing contained in appellee’s answer, nor upon the face of the instrument therein set out, which tends in anywise to show that the parties meant anything except what was said in plain words, not only once, but six times, and there is no ambiguity to be explained. It is stated that the five persons named claimed that .the railway company is liable in damages by reason of injuries in person and property caused by a collision on or about the 3d day of January, 1897. It is this joint claim which is released and none other. Joint owners of property may sue for damages, and a number of persons may unite in a claim not susceptible of establishment in court, and there is nothing to prevent the party against whom it is made from disposing of it by settlement rather than by legal defense.
Appellant sues on account of injuries received on January 3, 1897. The release refers to joint injuries received on or about that date. This in nowise modifies the terms of the contract. Various claims may be made because of a single occurrence, and injury to joint property might be done at the same time that individual injury was inflicted, while the number of collisions which might have occurred on or about January 3 is unfortunately unlimited.
The injuries, which appellant alleges, were considerable ones. If the entire sum of $10 were appropriated to him, *671as it was not, it would, on the face of the pleadings, appear to be inadequate to compensate him. This court has said upon similar facts: “We can not look to the question of the inadequacy of the consideration. After the injury was incurred the appellant was at full liberty to compromise the damages with the appellee for any valuable consideration, however small, and, if he chose to accept a less amount than that to which he might have been entitled in an action therefor in the proper court, such settlement is nevertheless a full accord and satisfaction, from which the courts can not relieve him.” Lease v. Pennsylvania Co. (1894), 10 Ind. App. 47, 51.
An injured person who signs a release is held by the letter of his contract. If he makes a bad bargain it is his own concern. The other party to such instrument must also abide by it as it is written. If he pays more than the release is worth, that is his own concern. Those who invoke the letter of an agreement as against the adverse party to it must take it throughout as written; and, as the contract pleaded is written, it does not release, or purport to release, the cause of action set up in the complaint.
This conclusion renders it unnecessary to determine whether one of the parties to a joint contract, which has not been fully executed, may return the joint consideration taken by him and held for the benefit of parties who have not signed such contract.
It has seemed to the writer quite remarkable that the judicial discrimination which readily recognizes a substantial difference between joint and several exceptions, joint and several assignments, joint and several demurrers, etc., should be color-blind as between joint and several contracts. If the answer were good, I should not be able to agree with the conclusions 'reached in the main opinion, notwithstanding the “joint exception.”
I therefore dissent.